SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

593
CA 16-01777
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


JUSTIN COFFEE, PLAINTIFF-APPELLANT,

                      V                                           ORDER

TANK INDUSTRY CONSULTANTS, INC., AND WORLDWIDE
INDUSTRIES CORP., DEFENDANTS.
----------------------------------------------
WORLDWIDE INDUSTRIES CORP., THIRD-PARTY
PLAINTIFF,

                      V

CDK INDUSTRIES, INC., THIRD-PARTY
DEFENDANT-RESPONDENT.


STANLEY LAW OFFICES, SYRACUSE (STEPHANIE VISCELLI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (BRADY O’MALLEY OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered April 26, 2016. The order denied
the motion of plaintiff to compel disclosure and granted the cross
motion of third-party defendant for a protective order.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    May 5, 2017                          Frances E. Cafarell
                                                 Clerk of the Court